DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 02/23/2021, said application claims a priority date of 07/10/2019 and 08/24/2018.  
Claims 1-15 are pending in the case.  
Claims 1, 8 and 15 are independent claims.

	
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user input unit used to receive…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 7-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (US 2013/0088450, published 04/11/2013, hereinafter “Takase”) in view of Samsung.com (“Use Do not disturb mode on your Galaxy phone”, available 09/17/2017, hereinafter “Samsung”).

Independent Claim 1:
	Takase discloses a method comprising:
when a current display interface is a preset application interface, and a display mode of the preset application interface is full-screen display, receiving a first gesture operation on the current display interface (The user can provide a sliding gesture one the full screen application interface, Takase: Figs. 4A-5B, ¶ [0063]-[0066].); and 
in response to the first gesture operation, displaying a preset menu interface in the current display interface, a preset options list being displayed in the preset menu interface (A list of options is presented in a menu in response to receiving the sliding gesture, Takase: Figs. 4A-5B, ¶ [0063]-[0066].).
Takase does not appear to expressly teach a method wherein the preset menu interface is a preset switch interface and the preset options list is a preset configuration switch list.
wherein the preset menu interface is a preset switch interface and the preset options list is a preset configuration switch list (The menu interface that is displayed based on the sliding gesture comprises menu options that can toggle between different states, Samsung: page 2.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Takase wherein the preset menu interface is a preset switch interface and the preset options list is a preset configuration switch list, as taught by Samsung.
One would have been motivated to make such a combination in order to improve the user’s experience by providing an effective means for switching between modes of the terminal device at the user discretion (Samsung: page 2.).

Claim 2:
	The rejection of claim 1 is incorporated.  Takase in view of Samsung further teaches a method wherein: 
the first gesture operation is a first sliding operation along a first preset direction from a preset side of the current display interface (The sliding gesture can be a horizontal sliding gesture, Takase: Fig. 4A-5B, ¶ [0063]-[0066].); and 
in response to the first gesture operation, displaying the preset switch interface in the current display interface includes (Takase: Fig. 4A-5B, ¶ [0063]-[0066].): 
in response to the first sliding operation, controlling the preset switch interface to slide from the preset side to a predetermined position region of the current display interface along the first preset direction, and to be displayed in the predetermined position region (Takase: Fig. 4A-5B, ¶ [0063]-[0066].).

Claim 3:
	The rejection of claim 1 is incorporated.  Takase in view of Samsung further teaches a method wherein after displaying the preset switch interface in the current display interface in response to the first gesture operation, the processing method further comprises: 
receiving a second gesture operation on the preset switch interface (After the menu is displayed, the user can provide a vertical sliding gesture  (second gesture operation) on the menu interface (preset switch interface), Takase: Fig. 5B, ¶ [0068].); and 
in response to the second gesture operation, performing a switching display of preset configuration switches in the preset configuration switch list in the preset switch interface (The highlighting of a particular option (switch) is changed (switching display) based on the vertical sliding gesture, Takase: ¶Fig. 5B-5C [0068].).

Claim 4:
	The rejection of claim 3 is incorporated.  Takase in view of Samsung further teaches a method wherein: 
the preset switch interface is a rectangular interface formed proximate to a preset side of the current display interface, and the second gesture operation is a second sliding operation along a long side of the preset switch interface (Takase: Fig. 5B, ¶ [0068].); or 
the preset switch interface is an arc-shaped interface formed proximate to the preset side of the current display interface, and the second gesture operation is a third sliding operation along an arc-shaped side of the preset switch interface.

Claim 7:
	The rejection of claims 1 is incorporated.  Takase in view of Samsung teaches a method wherein preset configuration switches in the preset configuration switch list include: a first configuration switch for configuring preset running performance and a second configuration switch for configuring an execution mode of a preset interference event (The menu interface comprises a plurality of mode options (preset running performance) and a do not disturb option (execution mode of a preset interference event), Samsung: page 2.).


Independent Claim 8:
	Takase discloses a mobile terminal comprising:
a user input unit used to receive a first gesture operation on a current display interface when the current display interface is a preset application interface and a display mode of the preset application interface is full-screen display (The user can provide a sliding gesture one the full screen application interface, Takase: Figs. 1 and 4A-5B, abstract, ¶ [0063]-[0066].); and 
a processor used to display a preset menu interface in the current display interface in response to the first gesture operation, a preset options list being displayed in the preset menu interface (A list of options is presented in a menu in response to receiving the sliding gesture, Takase: Figs. 1 and 4A-5B, ¶ [0054], [0063]-[0066].).
Takase does not appear to expressly teach a mobile terminal wherein the preset menu interface is a preset switch interface and the preset options list is a preset configuration switch list.
However, Samsung teaches a mobile terminal wherein the preset menu interface is a preset switch interface and the preset options list is a preset configuration switch list (The menu interface that is displayed based on the sliding gesture comprises menu options that can toggle between different states, Samsung: page 2.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mobile terminal of Takase wherein the preset menu interface is a preset switch interface and the preset options list is a preset configuration switch list, as taught by Samsung.



Claim 9:
	The rejection of claim 8 is incorporated.  Takase in view of Samsung further teaches a mobile terminal wherein: 
the first gesture operation is a first sliding operation along a first preset direction from a preset side of the current display interface, Takase: Fig. 4A-5B, ¶ [0063]-[0066].); and 
the processor is further used to, in response to the first sliding operation, control the preset switch interface to slide to a predetermined position region of the current display interface from the preset side along a first preset direction and be displayed in the predetermined position region (Takase: Fig. 4A-5B, ¶ [0063]-[0066].).

Claim 10:
	The rejection of claim 8 is incorporated.  Takase in view of Samsung further teaches a mobile terminal wherein: 
the user input unit is further used to receive a second gesture operation on the preset switch interface (After the menu is displayed, the user can ; and 
the processor is further used to, in response to the second gesture operation, perform a switching display of preset configuration switches in the preset configuration switch list in the preset switch interface (The highlighting of a particular option (switch) is changed (switching display) based on the vertical sliding gesture, Takase: ¶Fig. 5B-5C [0068].).

Claim 11:
	The rejection of claim 10 is incorporated.  Takase in view of Samsung further teaches a mobile terminal wherein: 
the preset switch interface is a rectangular interface formed proximate to a preset side of the current display interface, and the second gesture operation is a second sliding operation along a long side of the preset switch interface (Takase: Fig. 5B, ¶ [0068].); or 
the preset switch interface is an arc-shaped interface formed proximate to the preset side of the current display interface, and the second gesture operation is a third sliding operation along an arc-shaped side of the preset switch interface.

Claim 14:
	The rejection of claims 8 is incorporated.  Takase in view of Samsung teaches a mobile terminal wherein preset configuration switches in the preset configuration switch list include: a first configuration switch for configuring preset running performance and a second configuration switch for configuring an execution mode of a preset interference event (The menu interface comprises a plurality of mode options (preset running performance) and a do not disturb option (execution mode of a preset interference event), Samsung: page 2.).

Independent Claim 15:
	Takase in view of Samsung teaches a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores thereon a computer program that, when executed by a processor (Takase: ¶ [0054]), implements steps in the processing method of the display interface according to claim 1 (See the rejection of claim 1 presented above.).

Claims 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase in view of Mattson (US 2015/0358584 A1, published 12/10/2015, hereinafter “Mattson”).

Claims 5 and 12:
	The rejection of claims 1 and 8 are incorporated.  Takase does not appear to expressly teach a method and terminal wherein after displaying the preset switch interface in the current display interface in response to the first gesture operation, the processing method further comprises: 
receiving a third gesture operation on the current display interface; and 
in response to the third gesture operation, canceling a display of the preset switch interface in the current display interface.
However, Mattson teaches a method and terminal wherein after displaying the preset switch interface in the current display interface in response to the first gesture operation, the processing method further comprises (Mattson: Fig. 1, ¶ [0072].): 
receiving a third gesture operation on the current display interface (Mattson: Fig. 1, ¶ [0072].); and 
in response to the third gesture operation, canceling a display of the preset switch interface in the current display interface (Mattson: Fig. 1, ¶ [0072].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and terminal of Takase wherein after displaying the preset switch interface in the current display interface in response to the first gesture operation, the processing method further comprises: 
receiving a third gesture operation on the current display interface; and 
in response to the third gesture operation, canceling a display of the preset switch interface in the current display interface, as taught by Mattson.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for dismissing the displayed menu interface (Mattson: Fig. 1, ¶ [0072]).

Claims 6 and 13:
The rejection of claims 5 and 12 are incorporated.  Takase in view of Mattson further teaches a method and terminal wherein the third gesture operation includes: 
a fourth sliding operation along a second preset direction towards a preset side of the current display interface (Mattson: Fig. 1, ¶ [0072]); and 
in response to the third gesture operation, canceling the display of the preset switch interface in the current display interface includes (Mattson: Fig. 1, ¶ [0072]):
 in response to the fourth sliding operation, controlling the preset switch interface to slide towards the preset side along the second preset direction until the preset switch interface disappears in the current display interface (Mattson: Fig. 1, ¶ [0072]).

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

You et al., US 2016/0162058 A1 (The user can access a menu interface by providing a horizontal sliding gesture, Fig. 6G, ¶ [0162].)

Yoo et al., US 2016/0253207 A1 (The user can access a menu interface by providing a horizontal sliding gesture, Fig. 17, ¶ [0129].)

Kim et al., US 2015/02277298 A1 (The user can access a menu interface by providing a horizontal sliding gesture, ¶ [0222].)

Butterworth, US 2014/0013276 A1 (The user can scroll through the menu options by providing a vertical sliding gesture, ¶ [0030].)



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175